Bigelow, J. A. D.
(dissenting). Petitioner regularly reported for work at 4:30 in the afternoon and usually completed her task about 11 p. m. It was entirely reasonable and proper for her, at 7 o’clock or thereabouts, to take half an hour as a lunch period and eat a light lunch on the premises and there relax a few minutes before resuming work. This she did every evening, and it was during the half-hour lunch period that she met with the accident which was the basis of this proceeding.
An accident is deemed to arise in the course of the employment “if it occurs while the employee is doing what a man so employed may reasonably do within a time during which he is employed and at a place where he may reasonably be during that time.” Bryant v. Fissell, 84 N. J. L. 72 (Sup. Ct. 1913). In order that the employee may be entitled to compensation, he need not be actually working at the moment of the accident. Macko v. Herbert Hinchman & Son, 24 N. J. Super. 304 (App. Div. 1953), and earlier cases there cited. He may be doing something without any connection with his work and still be within the statute. It is well established that a lunch and rest period spent on the premises does not interrupt the employment so as to disentitle the workman to compensation for an accident happening in that period. Hanna v. Erie R. Co., 8 N. J. Misc. 829 (Sup. Ct. 1930); Flanagan v. Charles E. Green & Son, 121 N. J. L. 327 (Sup. Ct. 1938), affirmed 122 N. J. L. 424 *284(E. & A. 1939); Blovelt v. Sawyer (1904), 1 K. B. 271 (C. A.); Thomas v. Proctor & Gamble, 104 Kan. 432, 179 P. 372 (Kan. Sup. Ct. 1919), 6 A. L. R. 1145, and note at p. 1151. The subject is considered at length in Larson, Workmen’s Compensation, § 21.
A workman is probably outside of the protection of the statute if the accident occurs at a part of the premises where he is forbidden to go or where it is unreasonable for him to venture, either because of some obvious hazard or because it is too distant from the part of the curtilage where he performs his work. But the fact of the accident does not of itself show that the employee took an unreasonable risk, else there could be no recovery of compensation in any case of this kind. In Hanna v. Erie R. Go., supra, the workman went from that part of the Secaúcus railroad yard where he did his work, to the machine shop — an unspecified distance away — and there sat on a lathe to eat his lunch. In Macho v. Hinchman, supra, the scene of the accident was about 500 feet from the immediate site of decedent’s work. In the present case, a study of the photographs indicates that the accident occurred not more than 100 feet or so from the rooms where petitioner worked. To reach it, she climbed five steps on an iron ladder and had four steps more to climb on another ladder in order to reach her desired lookout. There was nothing that seemed risky in what she did and nothing unreasonable. In my opinion, she did not depart from her employment. The judgment ought to be reversed.